[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                   ELEVENTH CIRCUIT
                                            No. 11-13288           NOVEMBER 4, 2011
                                        Non-Argument Calendar          JOHN LEY
                                                                         CLERK
                                      ________________________

                               D.C. Docket No. 1:11-cv-00195-KD-B

LINDA CONE SELENSKY,

llllllllllllllllllllllllllllllllllllllll                         Plaintiff - Appellant,

    versus

STATE OF ALABAMA,

llllllllllllllllllllllllllllllllllllllll                         Defendant - Appellee.

                                     ________________________

                           Appeal from the United States District Court
                              for the Southern District of Alabama
                                  ________________________

                                           (November 4, 2011)

Before WILSON, MARTIN and FAY, Circuit Judges.

PER CURIAM:

         Plaintiff Linda Selensky, proceeding pro se and in forma pauperis, appeals

the district court’s sua sponte dismissal of her amended complaint as frivolous
under 28 U.S.C. § 1915(e)(2)(B)(i). We affirm.

      We review the district court’s dismissal of a claim as frivolous for abuse of

discretion. Bilal v. Driver, 251 F.3d 1346, 1349 (11th Cir. 2001). “A claim is

frivolous if it is without arguable merit either in fact or law.” Id. At the same

time, we recognize that pro se pleadings are construed liberally. Hughes v. Lott,

350 F.3d 1157, 1160 (11th Cir. 2003).

      Here, Selensky appears to allege that she has been deprived of her civil

rights guaranteed by the Fourteenth Amendment. Her amended complaint

mentions due process, discrimination, civil rights conspiracy, fraud, false

imprisonment, assault and battery, and the tort of outrage. There are not, however,

factual allegations accompanying these claims that would plausibly entitle

Selensky to relief. Moreover, there is no legal claim sufficient to overcome the

State of Alabama’s sovereign immunity under the Eleventh Amendment. See

Alabama v. Pugh, 438 U.S. 781, 782, 98 S. Ct. 3057, 3057–58 (1978) (per

curiam); Cross v. Alabama, 49 F.3d 1490, 1502 (11th Cir. 1995). Accordingly,

there is no arguable merit to Selensky’s claim, and the district court did not abuse

its discretion in dismissing it as frivolous.

      AFFIRMED.




                                            2